Citation Nr: 0031729	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  He died in December 1993.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

The Board notes that at the time of the veteran's death, he 
was pursuing a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Shortly following his 
death, in December 1993, the RO granted service connection 
for PTSD and assigned a 10 percent disability rating.  
Thereafter, the appellant filed a claim of entitlement to 
accrued benefits based on the veteran's claim for PTSD.  In a 
May 1994 rating decision, the RO determined that the 
appellant was entitled to accrued benefits based on a 10 
percent disability rating for one-year preceeding the 
veteran's death.  The appellant subsequently appealed that 
decision.  Thereafter, in a decision dated in July 1997, the 
Board determined that a 100 percent disability evaluation for 
PTSD for accrued benefits purposes was warranted.  The RO 
subsequently implemented this decision in a July 1997 rating 
decision, and assigned an effective date of March 7, 1991 for 
the 100 percent disability rating assigned for PTSD for 
accrued benefits purposes.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's service-connected contributed to 
his death.  Specifically, she argues that the symptoms of the 
veteran's psychiatric disorder prevented him from seeking 
medical treatment for the pulmonary problems which caused his 
death.

Pursuant to 38 C.F.R. § 19.37 (2000), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification to the Board 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the Statement of the Case (SOC) was prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case (SSOC) will be furnished the appellant, unless 
the additional evidence duplicates evidence previously of 
record or is irrelevant.  38 C.F.R. § 19.37.

Any pertinent evidence submitted to the RO and transferred to 
the Board pursuant to 38 C.F.R. § 19.37 must be referred by 
the Board to the RO for review and preparation of a SSOC, 
unless this procedural right is waived by the appellant or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304 (c) (2000).

The record reflects that in January 1999, the RO issued a 
SOC, in which it continued to deny the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Thereafter, in June 1999, the appellant 
submitted several medical opinions in support of her claim.  
In particular, the Board notes a statement submitted from Dr. 
G.O., a former VA psychiatrist who indicated that he had 
treated the veteran for his service-connected PTSD between 
1991 and 1993.  Dr. G.O. concluded that the veteran's PTSD 
was manifested a variety of symptoms, including a fear of 
being around other people, and a reluctance to attend his 
business or even leave his home.  Dr. G.O. noted that the 
veteran was so badly isolated due to his fear of people that 
he would hide in the woods as much as he could.  For these 
reasons, Dr. G.O. determined that it was his impression that 
the veteran's PTSD contributed to his death by preventing him 
from leaving his home in time to seek medical treatment for 
the pneumonia that caused his death.  In addition, the 
appellant also submitted a letter from a psychologist and 
social worker discussing the nature and severity of the 
veteran's PTSD, and a letter from another psychiatrist, Dr. 
G.F., also discussing the nature and severity of the 
veteran's PTSD.

The Board finds the above-mentioned evidence to be relevant 
to the appellant's claim.  The Board further finds that since 
this evidence was received by the RO and associated with the 
claims folder, no SSOC has been issued by the RO.  Therefore, 
because the RO has not considered this evidence, and because 
the appellant has not submitted a waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.  See 38 C.F.R. § 19.37.

The Board notes in passing that the veteran's accredited 
representative specifically requested in a July 1999 
statement that the RO issue a SSOC that addressed the various 
medical opinions submitted by the appellant in June 1999.  
The accredited representative noted that the issuance of a 
SSOC was necessary, because otherwise, the appellant's claim 
would have to be remanded by the Board pursuant to the 
provisions of 38 C.F.R. § 20.1304.  

The Board further notes that Congress recently passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) [to be codified at 38 U.S.C. 
§ 5103A], which requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  Such assistance shall 
include obtaining all relevant medical records that the 
claimant has adequately identified, and obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  The Board finds that while this case is in 
remand status, the RO should ensure that the provisions of 
the Veterans Claims Assistance Act of 2000 are fully complied 
with, and that all reasonable efforts are undertaken to 
assist the appellant in substantiating her claim for 
benefits, to include, if necessary, obtaining a medical 
opinion from a VA psychiatrist regarding whether the 
veteran's service-connected PTSD contributed to his death.

Accordingly, this case is remanded for the following action:

The RO should review all of the evidence 
of record, including any evidence that 
has been received since the January 1999 
SSOC was issued.  If, after reviewing 
this evidence, the RO determines that any 
additional development is warranted 
pursuant to the Veterans Claims 
Assistance Act of 2000, the RO should 
undertake such development.  Once such 
development has been completed, the RO 
should issue a SSOC if its decision 
remains unfavorable.  The appellant and 
her representative should be afforded 
time in which to respond.  The claims 
folder should then be returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

